                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

JEREMY RAY ROBERTS                            :         DOCKET NO. 19-cv-0879
    REG. # 10714-003                                        SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


SCOTT WILLIS                                  :         MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering the objections to the Report

and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this petition be

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       THUS DONE AND SIGNED in Chambers on this 10th day of October, 2019.



                           __________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
